PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/148,082
Filing Date: 1 Oct 2018
Appellant(s): Moon et al.



__________________
Deepali Brahmbhatt
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 1/12/2021 (Claims shown in Supplemental Brief filed 3/6/2021).

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/24/2020 and 8/20/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims:
Note that the Final Rejection dated 8/20/2020 included in each portion the incorporation by reference of all the pending rejections from the non-final rejection, by appropriate signals, such as “as set forth previously.” 
The rejections being appealed are therefore most fully stated in the Non-Final Action dated 3/24/2020, with explanatory responses to Appellant’s arguments under each appropriate ground of rejection in the Final Rejection dated 8/20/2020. 
The rejections of record from the Non-Final Action are presented here for ease of reference, but have not been modified between the two actions or following the Notice of Appeal. 

Claims 1, 3, 11, and 13 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The previous rejection is maintained (i.e., as set forth in the nonfinal rejection dated 3/24/2020 and retained in the final rejection dated 8/20/2020 and noted below). 
Applicant now claims “a . . . combination with a wiper and two or more compression springs” which is not disclosed as filed. Applicant has not demonstrated possession of the invention at the time of filing of the concept of a single wiper having two springs, and one of ordinary skill cannot readily envision what is meant by this limitation, given the nature of the full disclosure as filed. Figure 1 of application shows a single spring 130 mounted to a single wiper 120. There is no conceivable location on the wiper where an additional spring could be mounted, so the disclosure does not support the claim as written.
Similarly, with respect to claim 11, “a wiper and two or more compression springs to form a spring wiper combination” is without written description. 
Therefore claims 1, 11, and all claims depending therefrom are rejected as lacking sufficient written description, under 35 U.S.C. 112(a).
It is appreciated that two springs were conceivably disclosed, as at [0050]: “Use of two springs, one on each side i.e. up and down side of the device, allows the spindle to be partially disassembled without having to disassemble the full knife.” However, this clearly relates to the use of two wipers, and not a configuration with a single wiper and two springs. The nature of the claimed invention is not understandable, as set forth below.

Claims 1, 3, 11, 13 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention as set forth previously (i.e., in the non-final action dated 3/24/2020 and retained in the final rejection dated 8/20/2020 and noted below).
Claim 1, “a . . . combination with a wiper and two or more compression springs” is indefinite. It lacks antecedent basis in the specification, the drawings, etc. and does not make sense as to what a combination of a wiper and two (or more?) springs could possibly be. The scope is unascertainable. 
Claim 11, “a wiper and two or more compression springs to form a spring wiper combination” does not make sense. This arrangement is not disclosed in the specification in such a manner that what is being claimed is understood—the invention as claimed does not make sense. 
Additionally, the scope in claim 1 of “installing and cleaning the two or more springs . . .  using the wiper” does not make sense. What scope is defined by this limitation? What sense of “cleaning” does this encompass? It appears to mean that the spring is touched by the wiper—that they rub against one another. This is not understood to be a reasonable definition of the term “cleaning” which should be appropriately clarified on the record. The term “installing” is likewise indefinite—the wiper does not install the spring—a human user installs the assembly—the scope of the method being disclosed is not clear as a result. 
Similarly, in claims 3 and 13, how does the wiper “remove debris”? It is believed this means the wiper contacts the spring—and therefore can push debris (to some extent) to be in a slightly different location. As a result the claim limitation “remove debris” is indefinite, there is no concrete, meaningful, ascertainable boundary to the term—the specification cannot be imported into the claim scope, and so the claim is without any clarity as to what would and would not infringe the method and apparatus claims as presented. 

Claim 1, ‘method of folding and partially rotational knife’ is not a grammatical fragment—it does not make sense. Does it mean “a partially rotational knife”? Does it mean “and partly rotating a knife”. The claim is indefinite. 
Claim 13 “a folding and partially rotational knife” is indefinite. Is “partially” limiting the “folding” nature of the knife—or are both terms describing the same aspect of the knife (that it is a folding knife)? The claim scope is indefinite as a result. 
Claim 11 “a spindle lock for the partial rotation at two ends” does not make sense. This phrase has no ascertainable meaning. What is the nature of the structure or function of the spindle lock, as claimed?
Claim 1, what is “spindle locking the partial rotation”? This phrase does not make sense. 
Claim 1, the phrase “stabilizing the frame holder” does not make sense. What is involved in (and what is the scope of) “stabilizing the frame holder”? IN Claim 1 “the frame holder” lacks antecedent basis. 

Claim(s) 1, 3, 11, 13 is/are rejected under 35 U.S.C. §102(a)(1) or (2) as being anticipated by Collins US2014/011598 (i.e., as set forth in the non-final action dated 3/24/2020 and retained in the final rejection dated 8/20/2020). 
Collins, as best understood, is the same as applicant’s invention. 
Collins figure 1 shows a spindle 120 screwed at both ends (action of screwing is performed on both heads 120 and 118); the frame thereof is stable (100, or 110, or some other element seen in figure 1 will stabilize the ‘frame’) there is a spring/wiper combination at 148, 70, 76, which includes two springs (76 and 148) and presses the wiper 70, 72 against portions of the springs to wipe or clean whatever they touch when installed. The two ends of rotation are defined at stop pins 42, 40, figure 1, and engage with 12040 figure 11a. The tension in the compression spring 148 is adjusted by its length, as discussed at claim 6. 
Regarding claim 3 and 13, the movement of the 12074 wiper, figure 11a, during use will rub some portion of the spring and the surrounds and therefore remove debris that is present. This is the same understanding of what applicant is doing in the wiper of the present disclosure, though as noted above, the clarity of the claims means the scope is not understood and is indefinite.

Finally, Appellant misstates the grounds of rejection in the “Grounds of Rejection to be reviewed on Appeal” section at pages 2-3 of the Appeal brief, by indicating the examiner has a “primary contention,” when the Examiner in fact made complete rejections of each particular claim. 
Appellant alleges that the primary contention of the Examiner is that the specification does not disclose “two or more compression springs” (Ap. Br. 1/12/2021 p.2). This is incorrect. One issue among many overlapping indefiniteness and written description issues is whether the disclosure supports the claim language of “a spring/wiper combination with a wiper and two or more compression springs.” This language results in both §112(a) written description and §112(b) indefiniteness rejections, and colors the interpretation of the claims in the §102(a)(1) or (a)(2) rejection. Because Appellant has failed to show any error in the rejections of record, all rejections of record should be maintained. 


(2) Response to Argument
	Claims 1, 3, 11 and 13 are appealed, however Appellant does not make any arguments with respect to any specific claims. Claim 11 may therefore be selected as a representative claim, all rejections stand or fall therewith. 
Appellant further “appeals Examiner’s restriction requirement” (Ap. Br. 1/12/2021 at 3).  However, Restrictions are not an appealable issue, as set forth in MPEP 1201, but is petitionable. 

	Please note that there are pending 35 U.S.C. §112(b) rejections, of record (N.F. Action 3/24/2020, p.6, referenced and incorporated into the final rejection dated 8/20/2020), that have not been appealed nor responded to by Appellant. Specifically, the rejections of Claim 1, i.e., “spindle locking the partial rotation” and the phrase “stabilizing the frame holder” were rejected as indefinite, and Appellant has made no response during prosecution (see Remarks 11/03/20 at page 9); Claim 11, i.e., “a spindle lock for the partial rotation at two ends;” and Claim 13, i.e., “a folding and partially rotational knife.”  Appellant has not indicated how these phrases are definite. Even assuming all appealed issues were reversed, all pending claims would remain rejected over 35 U.S.C. §112(b). 

	Paragraph numbers are those that appear in the specification dated 10/01/2018.

In addition, to clarify the use of terms in the claims, please note that the term “spindle lock” or “spindle locking” is not discussed adequately in the specification, and is incongruous to its normal meaning, and also conflicts with the claims as a whole. Normally spindle locking would be understood as a capability of spindle—not the ability to be locked relative to the spindle. As noted in the interview dated 5/5/2021, Appellant indicated the understanding of “spindle locking” to be created by a confluence of elements; the arrangement as a whole; or the general nature of the pivoting knife and the stop pins which engage in the open and closed positions of the knife. The “spindle” is indicated in one instance in the specification at 950 in figure 9, and in paragraph [0050] as “Part 950 is the spindle that is used for the locking mechanism including opening and closing.” However, the locking is provided by other features, or by use and not by the spindle itself, as discussed at Figure 11, 1110 and paragraph [0053], which states “At block 1110, spindle locking the partial rotation at two-ends using two or more stop pins.” This language is also mirrored in the claims (e.g. claim 11 line 10). The “locking” feature, at best, interacts with the fact that the knife is pivotable, but the locking is achieved by the stop pins which prevent further rotation. (See paragraph [0007], 140, 150, and   Figure 1 at paragraph [0039]). Confusingly, other embodiments refer to different elements with different structures and functions as “spindles.” See, e.g. Figure 3 at 370, which is not the pivot mount of the blade 330, but is disclosed at paragraph [0041] as “spindle 370.” 
Similarly, and as discussed below in more detail, the term “used to install and clean” (Claim 11, line 11) is best understood to mean “present in assembly and rubbing.” Relevantly, the wiping is discussed vaguely at paragraph [0007], and in its clearest form at paragraph [0044] which indicates that “the wiper mechanism … has two properties. First the main body 610 is large enough to provide a wiper/cleaning action for the slot in the spring cover 180 of figure 1, preventing dust and debris from clogging the mechanism. Secondly, part 620 is used to aid in installation and removal of the wiper mechanism from the knife.” Because the claim requires the wiper to clean the springs, but the disclosure only discusses the cleaning in context of the wiper rubbing against a slot, the meaning of “cleaning the spring” has to be inferred. From this context, as a whole, the “installing . . . two or more compression springs” appears to be mounting inside the device with a single spring in operative arrangement, as shown in figures 1 and 3, and the “cleaning . . . two or more compression springs” is related to rubbing or wiping action of any element against another element. No figure or embodiment shows using the wiper to install (or clean) two springs as claimed, which renders the claim scope confusing and unclear. Furthermore, the cleaning of the springs as claimed is not discussed in the specification. Therefore, as best understood, the claim limitation was treated to mean that in the assembled condition, the wiper is installed, i.e., assembled, with a knife, and the action of opening and closing the knife will permit or allow the wiper to rub against the springs, i.e., clean. As discussed below, Appellant alleges that the second spring would be a “mirrored” spring to that shown in the figures. With that understanding, there is no way the assembled spring could be rubbed or cleaned by the wiper, which is believed to be the best understanding of the claimed phrases related to “install and clean the two or more …springs” (e.g. claim 1, line 10). On this basis, claims 1, 3, 11, and 13 were held to be indefinite and lack written description, and which colors the interpretation of art to the extent possible under the broadest reasonable interpretation standard. 

	Appellant’s arguments on appeal will be addressed in turn. Unless otherwise noted, the Appeal Brief referenced therein will be to the Appeal Brief filed on 01/12/2021. 



A. The rejection of claims 1, 3, 11, and 13 under 35 USC §112(a) should be affirmed, contrary to Appellant’s assertions.
A1. Appellant’s restatement of the written description legal standard is reasonable (Ap. Br. heading 1, p. 3). 
Appellant alleges that the written description requirement of 112(a) is met when the claimed invention is disclosed “in a manner that permits one skilled in the art to reasonably conclude that the inventor possessed the claimed invention….” (Ap. Br. p. 3). The Examiner agrees and notes that such standard was applied. 

A2. Examiner’s interpretation is correct in light of the specification. (Ap. Br. heading 2, p. 4)
Appellant alleges that “there is no support in the specification for the alleged restriction to a single wiper and single compression spring” (Ap. Br. p. 4). Appellant alleges that “Examiner speculates that this actually can be two wipers with a single spring” (Ap. Br. p. 5). As noted in the final rejection, this is a mischaracterization of the rejection (Final Rejection at p. 3 ⁋6). The claims require, as in exemplary claim 11, “a spring/wiper combination with a wiper and two or more compression springs.” That is three required elements—a single wiper; two or more compression springs; and that when together in “combination” they are “a spring/wiper combination.” The next line of claim 11, for instance, requires the “combination adjacent to and press on” --meaning the unit, the combination must press; any additional spring mounted on the wiper is wholly ambiguous and is not reasonably disclosed to those of ordinary skill.
The combination as claimed must also perform the function according to the claim as a whole. 
The next line of claim 11 requires “the spring/wiper combination adjacent to and press on the spindle to allow for partial rotation” [sic]; which means as the claim is best understood-- both springs (as part of the claimed “spring/wiper” combination) would need to be operative at the same time, contrary to the nature of the disclosure as a whole, which neither discusses nor shows this capability in any reasonable fashion. (See e.g. discussion of the substitution of springs in paragraph [0055] of the Specification of 10/2/2018 or the vague disclosure in paragraph [0050] which appears to require two wiper and spring sets, since the mirroring of one without the other—that is, a bare spring not on a wiper mounting—is not understood to be disclosed).
Therefore, the specification as a whole, in combination with the drawings and claims, fails to demonstrate reasonable possession of that claim scope. 
Furthermore, the wiper is discussed at paragraph [0039], which states “120 is the wiper,” shown at figure 1 and alternatively at paragraph [0050], which states “Part 970 is the wiper. Part 960 is the compression spring…. Part 980 is a wiper combined with a compression spring part.” (emphasis added); and shown in figure 9, such that the drawings and specification together clearly shows and teaches a single wiper paired with a single compression spring, and provides no teaching to mount or orient any additional springs to the same single wiper, as claimed, such that they are operative at the same time in “combination.” (Claim 11, line 6-8, from the claims filed 1/16/2020).

The Specification, as Appellant discusses, shows a first wiper and a first spring on one side of the blade and a second distinct wiper with a second distinct spring implied on the second side of the blade. (Ap. Br. p. 7-8, heading “5”, which states “one compression spring with the wiper is shown on one side of the knife…Similar arrangement on the mirrored side of the device is obvious” and Ap. Br. p. 8-9, heading “6”, which states “A mirrored image that exists on the other side of the device is not necessary”). Assuming arguendo that the disclosure reasonably implied a mirrored arrangement, the presence of a second spring on the other side of the mirrored device would not be mirrored alone, devoid of a second wiper. A mirroring of the disclosed wiper structure (such as 980) would have a wiper with a spring. There is no reasonable conclusion that a “spring/wiper combination” is disclosed as having one wiper and two springs, such that the single wiper is on the first side of the knife, and there is a spring as shown at 960 mounted on that single wiper, and that there is a second spring on the other side of the knife that is a part of the “spring/wiper combination” with the first wiper.
The claims are not written in a manner that would indicate possession of the claimed invention. Wipers in the application are shown mounted with single springs, so the presence of an additional spring on the “mirrored” side does not reasonably show that the claimed subject matter “a spring/wiper combination with a wiper and two or more compression springs” was in Appellant’s possession. 

Claiming two wipers with two springs, a wiper with a spring, or a knife having a wiper a spring and a second spring may be proper; but when the wiper and two springs are claimed as “a spring/wiper” combination, the disclosure fails to support this claim limitation because the scope is ambiguous given the conflicting and numerous partial embodiments disclosed. The claimed phrase indicates subject matter not within the scope of the disclosure, specifically, a single wiper with two springs (or more springs), which is not capable of being immediately envisioned. For example, the disclosure does not support three or four springs mounted to a single wiper either. Despite Appellant’s allegation that “the maturity and predictability of the art” (Ap. Br. p. 9) supports omission of clear drawings showing any examples of the scope of the claims, this is not persuasive. Springs and “wipers” such as disclosed are known.  However, what is not disclosed at the time of filing, is how appellant demonstrated possession of mounting multiple springs to the same wiper, where the wiper serves a specific function of “wiping,” (that is, the wiper must rub the spring, as shown and disclosed throughout the disclosure). It is not clear how any additional springs can be used with a single wiper, such that the wiper could act to wipe both springs as claimed (Cl. 11, line 11, which states “wiper used to …clean…two or more …springs”) and thus the written description rejection of record is correct, and Appellant has failed to persuasively demonstrate any error. 
Therefore, the Examiner disagrees with Appellant’s arguments because Appellant fails to show any deficiency in the rejection of record. Appellant’s disclosure lacks clarity as to the specifics of the invention and therefore does not reasonably disclose possession of the invention as claimed.  The description does say that multiple springs are used, but in context of the claim recitation, the location and function of each of the springs is not set forth. See paragraph [0039], which states “Part 120 is the wiper that interfaces between the spindle 110 and the compression spring 130. Part 130 is a compression spring. Two or more compression springs 130 are used in each knife.” Without context, the location and function of a second (or more) spring is not understandable to one of ordinary skill, and is not fairly and reasonably demonstrative of possession of the claimed invention. As an example, this is like saying a passenger aircraft uses two springs. It is clear there has been a disclosure of two springs, sufficient that one could make and use some jet with two springs somewhere, (thus fairly complying with the enablement requirement of 112(a)) but the lack of particularity indicates that the Appellant has failed to reasonably disclose possession of the claimed invention. Ambiguity of this magnitude prevents issuance of a patent on the grounds of lack of written description. 
Appellant’s specification discloses that there are substitutable springs that can be used one at a time (e.g. see paragraph [0055], Figure 13). However, the specification as a whole does not make reasonably clear the nature of the claimed assembly with two springs used concurrently without a wiper. 
It is appreciated that the specification refers to multiple springs being used concurrently; at paragraph [0050], which states “Use of two springs, one on each side i.e. up and down side of the device, allows the spindle to be partially disassembled without having to disassemble the full knife. The springs and wiper components can be adjusted to varying lengths to adjust the rotational tension in the device that comes to play when a user opens or closes the device.” However, in the context of the disclosure as a whole, the use of a spring without a wiper is not shown, and the discussion in paragraph [0050] does not demonstrate possession of the claim limitation at issue, specifically “a spring/wiper combination with a wiper and two or more compression springs” (Claim 11, line 6) where the “combination [is] adjacent to and press[es] on the spindle to allow…” (Claim 11, line 8), and where the “wiper” can be “used to …clean the two…springs” (Claim 11, line 11). The disclosure as a whole fails to reasonably apprise one of ordinary skill as to the invention being in Appellant’s possession. 
Specifically, despite saying there is an additional compression spring, the disclosure as a whole fails to demonstrate reasonable possession of the claimed invention, and is not reasonably understandable to one of ordinary skill. 
Therefore, the rejection of claims 1, 3, 11, and 13 under 35 USC §112(a) should be affirmed.

A3. Examiner’s 112(a) rejection is proper, and Appellant has failed to demonstrate the rejection did not overcome the presumption that the claims are supported by the disclosure. (Ap. Br. heading 3 at p. 5)
Appellant alleges that because the specification always refers to the compression springs “in plural” that this reasonably demonstrates possession (Ap. Br. Page 5, line 9, which states “Each and every reference to …springs is in the plural….”).  As an initial matter, “[e]ach and every” is a factual misstatement, since there are portions of the specification which refer to springs singularly mounted on wipers. See, e.g. paragraph [0016], which states “increasing the length of the wiper or the compression spring to increase the rotation tension of the device; or decreasing the length of the wiper or the compression spring to decrease the rotation tension of the device.” The specification, taken as a whole, is confusing and would not apprise one of ordinary skill of what Appellant believes they invented. 
As noted above, and in the final rejection, the Examiner does not allege that multiple springs were not disclosed; but contends that the claim limitation “a spring/wiper combination with a wiper and two or more compression springs” is not reasonably disclosed. Those of ordinary skill in the art looking at the whole disclosure would not have understood there to be a disclosure of a single wiper with “two or more …springs” that forms “a spring/wiper combination.” (Claim 11, lines 6-7). Appellant’s arguments, which implies such a “mirrored” structure (such as paragraph [0050]), demonstrates that the disclosure wholly fails to show the interaction and combination of a single wiper (such as 970) with more than one spring (such as 960). The disclosure as a whole shows only single wipers with single springs, and the nature and orientation of any additional springs would not have been the mere addition of a spring, it would have been a redesign of the concept of the wiper to be something that was not shown nor reasonably disclosed at the time of filing. 
	Appellant alleges that “Examiner fails to explain how he is coming to the conclusion of a wiper with a single compression spring is disclosed in the face of explicit description in the figures and specification of two or more compression springs.” Examiner was only referring to the fact that “a spring/wiper” as claimed is disclosed as having a single wiper with a single spring.  Appellant cites no evidence in the figures of a wiper shown with two or more compression springs. 
	Appellant’s specification is very confusing as to the nature of the disclosure with respect to what is actually in the claims. Specifically, for example see paragraph [0055] of the disclosure which states “In one embodiment, a mix and match of wiper and compression spring components are used to find an adjusted rotational tension for a user per his or her taste.” Similarly, at paragraph [0057], which states “the user may purchase more than one wiper with varying lengths and more than one compression springs and change the tension of the device based on the social occasion.” This is clear evidence that at the time of filing, Appellant had not fully reduced to practice the concept of a single wiper with multiple springs formed into a “single” unit. Rather, the springs and wipers are substituted by the end user into a combination having a single wiper and a single spring that are selectable. This is not a reasonable disclosure of “a spring/wiper combination with a wiper and two or more compression springs.” There are numerous ways to claim that which was disclosed, but the disclosure as a whole fails to apprise one of ordinary skill as to the claimed subject matter, such that they would believe it had been in Appellant’s possession. The scope believed to be intended could have been claimed much more appropriately, and clearly. For example, Appellant could have claimed the apparatus having --a wiper and multiple springs, such that each spring is capable of being mounted one at a time on the wiper--. That was not claimed, and is not believed to be the scope of the claim as set forth, which again, is to “a spring/wiper combination” having a single wiper and “two or more compression springs.”
The next line of claim 11 requires “the spring/wiper combination adjacent to and press on the spindle to allow for partial rotation”; which means, as claimed, both springs (as part of the claimed “spring/wiper” combination) would need to be operative at the same time, contrary to the nature of the disclosure as a whole, which does not show this capability in any reasonable fashion. 
Appellant alleges that there is no requirement for a “3-d exploded image.” (Ap. Br. p. 6). This is true, but this is not evidence of error of the rejection of record. Examiner was trying to express that a clearer depiction was necessary for one of ordinary skill to understand that Appellant had possession of the claimed subject matter (in the after final communication). The disclosure failed to reasonably demonstrate possession, and examiner simply indicated one possible manner in which the invention could be clarified, which is not evidence of error.  
Therefore, the rejection of claims 1, 3, 11, and 13 under 35 USC §112(a) should be affirmed. 

A4. The breadth of the disclosure as alleged by Appellant does not demonstrate the compliance of the claims with 112(a) written description requirement. (Ap. Br. heading 4, p. 6-7)
Appellant alleges that “the specification clearly supports two or more compression springs.” Examiner agrees that the specification discloses ‘two springs’, but that is not sufficient to demonstrate any error in the rejection as applied. The nature of the disclosure as a whole, including the relationship that a wiper is seen to have with a single spring tends strongly to indicate that the simple recitation “Part 120 is the wiper that interfaces between the spindle 110 and the compression spring 130. Part 130 is a compression spring. Two or more compression springs 130 are used in each knife.” (See paragraph [0039]) would have failed to put one of ordinary skill on notice as to the presence of the claimed subject matter, “a spring/wiper combination with a wiper and two or more compression springs….the spring/wiper combination adjacent to and press on [sic] the spindle to allow for partial rotation” (Claim 11, lines 8-9+). Because the claimed combination of one wiper with two springs is not shown or reasonably disclosed to permit the bearing of such a unit against the spindle, and also “cleaning and installing” the springs (plural), the disclosure is not sufficient under 35 USC §112(a).
The disclosure fails to reasonably apprise one of ordinary skill of possession of the claim scope by the Appellant. Therefore, the rejection of claims 1, 3, 11, and 13 under 35 USC §112(a) should be affirmed. 

A5, A6. The allegation that mirroring the disclosed structure cures the deficiency of the claims to reasonably demonstrate possession is not persuasive of error. (Ap. Br. headings 5 and 6, pp. 7-9).
	Appellant’s headings A5 and A6 are both drawn to the same argument, i.e., that mirroring the figures would be implied and would demonstrate possession. That argument is addressed herein.
Appellant alleges that mirroring the structures shown in the figures demonstrates possession of the claimed invention. This is not persuasive. Assuming the specification did implicitly disclose the structure could be mirrored, the mirroring would result in two wipers with two springs and not the single wiper formed into a unit with two springs, as claimed (the claim states “spring/wiper combination adjacent to and press on [sic] the spindle to allow for partial rotation” (Claim 11, lines 8-9+)). As noted above, the disclosure as initially filed implied the adjustability of the tension was the result of substitution of one spring for another (as at paragraph [0055] of the specification filed 10/1/2018) and not that there would be two springs concurrently placed into a combination unit and operable together with a wiper to bear against the spindle. This allegation, even if accepted as true, would not negate the confusing and contradictory aspects of the specification and claims. 
Therefore, the rejection of claims 1, 3, 11, and 13 under 35 USC §112(a) should be affirmed. 

B. The rejection of claims 1, 3, 11, and 13 under 35 USC §112(b) should be affirmed. 
B1. Appellant fails to demonstrate any error in the rejection as applied, and the claims remain insolubly indefinite and the claims would have been easily amended to clarify.  
Appellant alleges that compliance with the “enablement requirement” of §112 would somehow defeat the rejections under §112(b). (Ap. Br. p. 9-10 heading 1). However, this argument is nonresponsive to the rejection of record. 
Appellant alleges, without citing specific rejections or referencing specific claim language, that the claims are not ambiguous. Appellant alleges that “There is no dispute as to the meaning or scope of the claimed function of the claim language” (Ap. Br. p. 10, line 8-10). To the contrary, the Examiner reasonably and clearly delineated numerous specific instances of indefiniteness (See N.F. Action p. 5-6), where a reasonable person of ordinary skill would not understand the metes and bounds of the claims. Furthermore, the Examiner did not reject claims for breadth nor for being genus to multiple species, rather only when the claim language was insolubly indefinite and so imprecise as to raise genuine questions as to what was included or excluded in the scope of the claims. 
Appellant alleges, at p. 10, line 11-13, that the “examiner does not allege what type of undue experimentation would be required here…The wiper used in combination with two springs allows for partial disassembly of the partial rotation knife device.” This is not understood to have support in the claims as filed or examined. This is not understood to be responsive to the rejections of record. There are no steps or claimed functions of “partial disassembly” in claims 1, 3, 11 or 13. This argument clearly demonstrates that there is significant misunderstanding about what is being claimed at the present time, and otherwise appears to be non-responsive to the rejection of record. 

B2. Examiner’s 35 USC §112(b) rejection of claims 1, 3, 11 and 13 with respect to the “combination” of “a wiper and two or more … springs” (Cl. 11, line 6) was correct and should be affirmed. 
Appellant alleges that the specification “adequately describes a combination of a wiper and two or more springs.” (Ap. Br. p. 10 at line 17-19+). Appellant incorporates the arguments with respect to the 35 USC §112(a) written description rejections, supra. (Ap. Br. p. 10 at line 17). To the same extent, Examiner incorporates herein all the discussion above made with respect to 35 USC §112(a). The deficiencies of the specification as a whole demonstrate the lack of reasonable clarity about what is meant to be claimed as “a spring/wiper combination with a wiper and two or more compression springs….the spring/wiper combination adjacent to and press on [sic] the spindle to allow for partial rotation” as set forth above. 

B3. The nature of “wiper/cleaning” action (Ap. Br. p. 11 line 14) disclosed by the application does not render definite the claim limitation, which states “installing and cleaning the two or more springs.”
Appellant alleges that “A wiper that allows to hold the knife parts as well as have a wiper/cleaning action that brushes off…debris is disclosed.” (Ap. Br. p. 11, line 17-19). The fact that “a” wiper has been disclosed does not clarify what the claim scope of the limitations “a spring/wiper combination with a wiper and two or more compression springs….the spring/wiper combination adjacent to and press on [sic] the spindle to allow for partial rotation.” 
Examiner agrees that one wiper moving and touching the one spring it is mounted with provides ‘cleaning’ or ‘wiping’ to the slot of the knife (see paragraphs [0044] and [0037]) or the spring (Claims 1 and 11 as originally filed in the present application). The cleaning is understood to be by virtue of the fact that components rub against one another during use. What the disclosure does not support is the metes and bounds of a single wiper that can clean a spring on the other side of the knife, specifically as claimed: “a spring/wiper combination with a wiper and two or more compression springs… installing and cleaning the two or more compression springs…using the wiper”   (Claim 1, lines 7-8, 12-13; similar at Claim 11, lines 6-7, 11.)
The nature of “installing and cleaning the two or more springs” as rejected in the non-final action dated 3/24/2020, p. 5, lines 9-14+, remains indefinite. While “installing” may be achieved by a user, the scope of the claim exceeds this limit, and there is no disclosure as to how the installation step takes place. Saying that it happens is not the same as sufficient disclosure as to what is actually taking place. The scope appears to be indefinite, since “installing and cleaning the two or more springs” is not possible without undisclosed and unobvious steps. As discussed in Appellant’s brief, one spring is meant to be claimed (though is not clearly done so) as on the “mirrored” side of the device, and is therefore not installed with (either together in place or in time) the second alleged spring. The use of the “cleaning” function is one of movement during use (e.g. [0044]). There is no disclosure of how the springs on each side of the knife can be cleaned by the single wiper while assembled, nor is there any disclosure of any other means of cleaning the springs (such as by disassembly and user intervention); nor are the springs disclosed as being cleaned (again, the slot is the only part of the knife referenced as being wiped by the wiper, at [0044]). The cleaning, as best understood in the specification, refers to the cleaning of the slot ([0044]) that the wiper rides in. The cleaning of the springs is not disclosed, apart from the bare statement that it is achieved in the claims 1 and 11 themselves. 
It is understood how a spring could be “cleaned” by a “wiper” since all that would be required is rubbing; this is the position taken with respect to the prior art, and is examiner’s best understanding of what is claimed. What is not clear, however, is how the wiping by the wiper, disclosed as rubbing in use, could be applied to both springs (As claimed—Cl. 11 line 11: “wiper used to …clean…two…springs”), where, as here, Appellant alleges the second spring to be a mirror image of the first on the other side of the knife, ((Ap. Br. p. 8-9; “A mirrored image […] exists on the other side of the device…”) and therefore is spaced completely from the wiper and cannot perform in accordance with the rest of the claim limitations. 

The claims are prima facie indefinite, Appellant has made no particular showing that they are clear, and therefore the rejection of claims 1, 3, 11, and 13 under 35 USC §112(b) should be affirmed. 

C. The rejection of Claim(s) 1, 3, 11, 13 under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Collins US2014/0115898 should be affirmed, because the allegations fail to demonstrate any error. 

C1. Appellant’s statement of Anticipation standard is correct.

	Appellant states that “anticipation” requires “express or inherent disclosure.” (Ap. Br. p. 12 line 14-15.)  Examiner agrees, and notes this was the standard used during prosecution.   

C1 a. Collins does disclose “wiper” as claimed, contrary to Appellant’s assertion. 
Appellant alleges that “Collins does not disclose wiper at all.” (Ap. Br. p. 12). Collins’ wiper was disclosed in the actions of record, at 70 in figure 1 (Non-Final Action of 3/24/2020 p. 7). Because the element 70 rubs and moves with respect to the springs, it “cleans” them and the slot, and anything they contact, as shown in Collins to the same extent as the claim language requires. 
While the element “wiper” is disclosed by the specification, it is worth noting that the nature of the wiping action is not clearly shown in the specification, and is not specifically or meaningfully defined. Therefore, the Examiner has interpreted the plain meaning of the term “wiper” as the action of rubbing against another element (see the annotated figure 11A below, which shows how the Examiner applied the claimed limitations to Collins’ device). Appellant alleges that the wiper self-cleans the “joint” (Ap. Br. p 11, lines 13+), which is not understood to have been disclosed anywhere in the specification. The specification makes sparse reference to how the wiper might work.  Paragraph [0044] states “First the main body 610 is large enough to provide a wiper/cleaning action for the slot in the spring cover 180 of figure 1, preventing dust and debris from clogging the mechanism.” However, this recitation does not specify which “mechanism” is being referenced, and clearly does not evidence wiping the “joint.” Furthermore, paragraph [0037] states “The use of the wiper… keeps debris out of the mechanism…,” wherein, “mechanism,” again, is not clearly defined in the specification.  Also, paragraph [0009] states “wherein the wiper removes debris collected during the rotation of the device,” which does not clearly set forth a) what debris is being removed, b) from where debris is removed, nor relevantly, c) to where debris is being moved. If the wiper is mounted in the knife assembly, the wiper cannot actually remove debris from the device as a whole. There appears to be unstated, implied steps Appellant may have intended that are not present in the specification as filed. Perhaps the intent was that disassembling and manually removing wipers and cleaning them by hand would be incorporated as part of the invention, but again, this is not found in the specification or claims. The disclosure is insufficient to read such limitations into the device and method as set forth in the pending claims. The only indication is that the rubbing of the wiper inside the slot it bears within (see paragraph [0044]) is the meaning of “wiping” and “cleaning.” Again, the claim does not state the wiper as “wiping any slot;” that is just the disclosed embodiment showing one wiping action. Rather the claim is to “cleaning” both “springs” with the single “wiper.” Apparently, Appellant believes the wiper has been disclosed as capable of cleaning the “joint of the knife” (Ap. Br. p. 13, line 15 citing to Brief p. 11 and paragraphs [0005], [0037] and [0044]). A close inspection of those cited paragraphs shows no discussion of contamination of the joint, nor any express or implied cleaning of the joint, and paragraph [0044] explicitly recites the cleaning of the slot. Clearly one of ordinary skill would not have understood what cleaning action was meant to be disclosed from the specification as a whole. The Examiner properly used the plain meaning of the term “wiper” as something which wipes, or something that rubs against (in this case the slot as disclosed in Collins). As noted by Appellant, there is no requirement in the claims to remove the contaminants as well, either partially or completely, or to any “commercial standard” (Ap. Br. p. 12, line 2). With that admitted understanding of the claims’ breadth, the presence of the wiper and springs as shown in Collins clearly is anticipatory of the claims as submitted. 

    PNG
    media_image2.png
    702
    928
    media_image2.png
    Greyscale

C1 b. The allegation that Collins lacks teachings of self-cleaning is not evidence of error in the rejection as applied. 
Appellant alleges that “there is no disclosure in Collins on how to self-clean the blade or knife” (Ap. Br. p. 13 line 1). No pending claim requires the self-cleaning of any blade. This allegation is to unclaimed limitations, and is therefore not persuasive of error.  As seen in Appellant’s specification, paragraph [0044], as best understood, the wiper is just rubbing against the area it is mounted in (the slot), and therefore is exactly analogous to the ‘wiper’ disclosed by Collins (See figure 11A of Collins annotated above). 

C1 c. Appellant’s allegation regarding partial rotation of the knife is not supported by the claims.
Appellant alleges that Collins does not disclose “a partially rotating the knife” (Ap. Br. p. 13, line 3). The step of ‘partially rotating the knife’ is not found in the claims. Claim 1 recites “…for the axis on which a partially rotational blade rotates.” This is not claiming a partial rotation step—rather it is the capability of the knife to rotate about an axis. It is a claimed limitation about the property of the axis. Therefore this allegation is not persuasive of any error. 

C1 d. Appellant is incorrect in asserting Collins lacks a disclosure of “adjusting the tension…by placement of wiper…” (Ap. Br. p. 13 at line 5-12). 
The scope of the limitation “tension of the partial rotation is adjusted by placement of the one or more wiper or compression springs or [alternative]” (claim 1, lines 13-14) is met by Collins. Specifically, the clause in question requires that “placement” of the wiper adjusts the “tension.” The tension is a property of the springs and wiper and relates to the force applied to the knife being rotated. Because Collins discusses the fact that the force applied to the knife (the opening pressure) during rotation changes in relation to the position of the pivoting (which is related to the position of the ‘wiper’ 70, as seen in the reproduced figure 11A above) the tension in the system is seen to be adjusted by the “placement” (interpreted as the “position”) of the wiper 70. This was clearly communicated in the non-final action, which stated “the tension in the …spring is adjusted by its length…as discussed at claim 6” (Non-Final Action 3/24/2020 at p.7). 
When the wiper moves in Collins, the compression springs including the compression cantilever and the coil compression spring will have adjusted or varied amounts of force being applied to the camming surface of the blade as it is rotated around. This is prima facie evidence of an “adjusting” of the “tension” because of the “placement of the wiper.” 
Appellant alleges that Collins “does not allow a user to customize the knife…” (Ap. Br. 13, lines 10-11). However, this is not a claimed feature, and thus is not useful in overcoming the application of Collins to the pending claims. 
The fact that Appellant intended a different meaning does not bear on the propriety of the rejection of record, which should therefore be affirmed.
 
C2. Collins clearly anticipates all the elements of the claims, contrary to Appellant’s assertions that “key features” are not shown (Ap. Br. heading 2 at p. 13).
Appellant alleges that the combination of “a wiper and two or more compression springs in a partial rotation knife device…allows for self-cleaning…debris that is collected at the joint….” (Ap. Br. p. 13 line 15-17) Neither self-cleaning, nor cleaning debris “at the joint” are limitations of the claims, and therefore this allegation is not persuasive. 
Appellant alleges “cleaning is possible by partial disassembly of the knife” (Ap. Br. p. 13 at line 17).  While this may be disclosed obliquely in Appellant’s specification, which is not shown explicitly or clearly (as set forth with respect to the rejections under 35 USC 112(a) and 112(b) of record), the use of the knife or method step of “partial disassembly” is not claimed. This is not a step or capability required by the claim language, and therefore cannot be a basis for distinguishing over Collins. 
Appellant alleges that another “key feature is ability to adjust the tension…. A user can customize the tension and adjust the rotation.” (Ap. Br. p. 13, lines 19-21). Again, while the substitution of one spring for another is shown in the Appellant’s specification (for example, paragraph [0055]) the “customize” and “user” language are not in the claims as examined and appellant has not shown how these key features are required by the claims. For example, the recitation of tension states, “tension of the partial rotation is adjusted by placement of one or more…” does not require this step to be performed by a user.  Instead it is met by a showing that one of the wiper or springs is “placed” (located) in position to achieve a change in tension. As discussed in the Non-Final Action mailed on 3/24/2020 at p.7, the position of the wiper as shown demonstrates the adjusted tension according to the movement of the blade during a closing (which includes a partial rotation). These “key features” are not part of the claim language, and so cannot be a basis for distinguishing over Collins. 
Appellant alleges that one “of ordinary skill…would appreciate that ….timing is important and may be crucial” (Ap. Br. 14, lines 3-4). This is not persuasive of error in the rejection, because timing and movement of opening the blade after taking it “out of one’s pocket” (Ap. Br. 14, line 2) are not limitations of the claims presented. 

Appellant alleges another “key feature” of the claimed invention is “partial disassembly…allowing for quicker cleaning….” (Ap. Br. p. 14 at line 6-7). Partial disassembly allowing for quicker cleaning is not claimed, and therefore cannot distinguish the claimed invention over the art or rejection of record. 
As shown in each paragraph above, Appellant has failed to present sufficient evidence to demonstrate any error in the 35 USC §102(a)(1) or (2) rejection of claims 1, 3, 11 or 13. 
Furthermore, Appellant has not argued any claim separately, and makes only general allegations with respect to the claims.  Therefore, the Examiner requests the rejection of claims 1, 3, 11, and 13 under 35 USC §102(a)(1) or (2) be affirmed.

D.	The Objection to Restriction Requirement should be dismissed. 
Appellant alleges the restriction requirement of record is “improper.” (Ap. Br. p. 14) Because restriction requirements are petitionable, they do not present appealable issues. For that reason the dismissal of this alleged ground is requested. 









For the above reasons, it is believed that all the rejections should be sustained.

Respectfully submitted,
/SEAN M MICHALSKI/Primary Examiner, Art Unit 3724      
                                                                                                                                                                                                  Conferees:
/ANDREA L WELLINGTON/Supervisory Patent Examiner, Art Unit 3724 

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725                                                                                                                                                                                                        
                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.